Citation Nr: 9908781	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  92-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of fractures of the second, third, and fourth 
metacarpals of the left hand, currently evaluated as 10 
percent disabling.

2.  Whether a November 1982 rating decision was clearly and 
unmistakably erroneous in failing to grant a compensable 
evaluation for post-operative residuals of fractures of the 
second, third, and fourth metacarpals of the left hand.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for an 
increased (compensable) rating for residuals of post-
operative fractures of the second, third, and fourth 
metacarpals of the left hand.  This matter also comes before 
the Board on appeal from a November 1994 RO decision which 
determined that there was no clear and unmistakable error 
(CUE) in a November 1982 RO decision which denied a 
compensable rating for the veteran's service-connected left 
hand disability.

The Board remanded the veteran's appeal in July 1994, May 
1995, and August 1997 for further evidentiary development.  
It should also be pointed out that, during the pendency of 
this appeal, by a February 1997 decision, the RO awarded an 
increased (10 percent) rating for the veteran's service-
connected left hand disability. 


FINDINGS OF FACT

1.  The veteran's left hand disability is manifested by loss 
of strength, an inability to make a fist, and muscle atrophy 
which equates to moderate incomplete paralysis of the median 
nerve of his minor hand. 

2.  There is objectively demonstrated pain in a scar on the 
second metacarpophalangeal joint of the veteran's left hand, 
but the scar itself does not otherwise adversely affect 
function.

3.  There was a tenable basis in the record for the RO to 
deny a compensable rating in November 1982 for post-operative 
residuals of fractures of the second, third, and fourth 
metacarpals of the left hand; the RO's determination 
constituted a reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1.  An increased (20 percent) rating for post-operative 
residuals of fractures of the second, third, and fourth 
metacarpals of the left hand is warranted, exclusive of 
scarring on the second metacarpophalangeal joint.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a 
(Diagnostic Code 8515) (1998).

2.  A separate 10 percent rating for pain and tenderness of a 
scar on the second metacarpophalangeal joint of the left hand 
is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118 (Diagnostic Code 7804) (1998).

3.  A compensable disability evaluation for post-operative 
residuals of fractures of the second, third, and fourth 
metacarpals of the left hand, based on CUE in a November 1982 
rating decision, is not warranted.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of available service medical records reveals that, 
in November 1957, the veteran sustained compound fractures of 
the second, third, and fourth metacarpals of the left hand 
with medial nerve involvement which required open reduction 
and fixation in December 1957.  Thereafter, examinations of 
the left hand revealed a large callous mass palpable on the 
dorsum; the veteran had no pain, good strength, and good 
range of motion.  See service medical records dated in 
February 1958 and May 1958.  A February 1958 X-ray report 
shows that, while the fracture lines were clearly seen and 
there was considerable callous present, the hand appeared to 
be healing.  A May 1960 separation examination revealed a 
mild deformity of the second, third, and fourth metacarpals 
of the left hand, a three-inch scar on the dorsum of the left 
hand, and the veteran's complaint of loss of grip strength. 

Thereafter, at an October 1982 VA examination, the veteran 
reported his history of in-service injury and treatment as 
outlined above.  He complained of his hand being stiff with 
trouble closing it, as well as numbness over the dorsum of 
the hand.  He also reported that his second and third fingers 
were painful and stiff.  Moreover, he reported that he had 
trouble making his fingertips approximate his thumb.  He 
reported sensitivity in cold weather, and he complained of 
weakness in his left hand.  

On examination, it was reported that the veteran was right 
hand dominant.  The examiner found that the veteran had a 3-
inch scar on the dorsum of the left hand, the second and 
fourth metacarpals appeared normal, with normal alignment, 
and the third metacarpal had excess bone growth.  The 
examiner opined that motion of the left hand was within 
normal limits-the veteran could approximate his thumb to all 
forefingers and make a fist.  It was reported that there was 
a voluntary lack of cooperation for strength testing.  The 
diagnoses included status-post fractures of the second, 
third, and fourth metacarpals of the left hand with radial 
nerve involvement of only local effect, and excess bone 
formation on the third metacarpal and slight reduction in 
strength of the left hand.

At an October 1982 neurological examination the examiner 
reported that there was no indication of motor weakness of 
the intrinsic muscles and no indication of median nerve 
paralysis.  It was reported that the veteran had some 
diminution of sensation distal to the transverse scar on the 
dorsum of the hand which would indicate that there were some 
filaments of the radial nerve involved, which produced minor 
hypesthesia and hypalgesia over the dorsum of the left hand.  
The veteran was able to adduct and abduct the fingers, and 
there was no atrophy of the thenar muscles.  The examiner 
further opined that the veteran had no significant 
neurological impairment of function and no motor nerve 
involvement.  However, the veteran did have minimal 
hypesthesia over the dorsum of the left hand related to the 
surgical scar.  The diagnosis was no neurologic disease 
found.

The RO took action in November 1982 to grant service 
connection for the post-operative residuals of the fractures 
described above.  However, a noncompensable rating was 
assigned.  

In July 1991, at a VA examination, the veteran complained of 
stiffness and hypesthesia.  Subsequently, at a March 1992 
hearing, the veteran testified that he had been unable to use 
his left hand since his accident in 1957, he was unable to 
make a fist, his left hand was weak, he was unable to bend 
his fingers, he could not touch his fingers to the palm of 
his hand, he had cramps in his left hand, his left hand pain 
increased when he used it, and his left hand turned purple 
and was numb in the winter.  The veteran also stated that his 
problems were greater in the winter.  The veteran testified 
that he believed that his left hand was deformed.  He 
reported that he could not lift more than 30 or 40 pounds 
using his left hand.  Moreover, his left hand had pain, 
tenderness, loss of strength and loss of sensation.  The 
veteran further testified that he was right handed and used 
his right hand for heavy lifting.  The veteran said that he 
had pain in the scars on the left hand.

More recent VA treatment records, dated from August 1992 to 
June 1998, show the veteran's complaints and/or treatment for 
left hand cramps and pain.  See VA treatment records dated in 
August 1992, February 1993, August 1993, October 1993, 
October 1995, May 1996, and December 1996.  At a September 
1994 VA hand, thumb, and fingers examination, the veteran 
reported his history of injury and treatment in service.  He 
complained of hand cramps and a burning sensation in the 
metacarpophalangeal area.  On examination, he had limitation 
of movement for approximation of the thumb with the other 
fingers.  There was no loss of function of the thumb or 
finger.  There was no loss of approximation to the median 
transverse fold of the palm with the ring, middle, and index 
fingers.  There was a mild loss of grasping ability.  The 
diagnoses were metacarpal fractures of the left hand, but 
with no limitation of function; limitation of function was 
"[o]nly mild to make a fist and also for grip;" and mild to 
moderate limitation of motion.  

At an October 1994 neurologic evaluation, there was minimal 
atrophy of the hypothenar eminence as well as mild atrophy of 
the left first dorsal interosseous.  There was a bony 
prominence on the dorsum of the left hand.  The left hand 
grip, the thumb, and the finger muscles were weak.  Flexion 
of thumb was okay.  However, the veteran's left thumb had 
slight weakness of abduction, extension, and adduction.  
Additionally, the veteran had difficulty flexing his fingers 
at the proximal and distal interphalangeal joints.  He also 
had a weakness of finger flexors at the metacarpophalangeal 
joint.  Wrist extension was also slightly weak.  The veteran 
was unable to do apposition movement involving the thumb and 
all the fingers (this problem was more marked between the 
thumb and the little and ring fingers).  Sensory examination 
was intact to vibration position in the fingers, but he had 
impaired pinprick sensation in the left index finger, middle 
fingers, on the hypothenar and thenar eminence.  The 
diagnosis was status-post injury to left hand with left hand 
weakness.

Subsequently, at a November 1996 VA examination, the veteran 
reported that the only limitation in his ability to perform 
his job caused by his left hand disability was his inability 
to hold scaffolding up with both hands.  The veteran then 
complained of residual weakness of the left hand since the 
injury, as well as a decreased ability to grasp objects with 
his left hand or to make a fist.  He complained of further 
reduction in the ability to oppose his thumb to his fingers, 
as well as a purple discoloration of the hand and reduction 
in sensation when the weather was cold.  The veteran 
indicated that he was no longer able to play the guitar 
because of the weakness and loss of motion in the left hand.  
He also complained of mild tenderness of the surgical scars 
present over the second and third metacarpophalangeal joints.  
Finally, the veteran reported decreased sensation over the 
dorsum of the hand.  (To demonstrate this, the veteran took 
his other hand and twisted the skin overlying the dorsum of 
his left hand without experiencing any pain.)  In addition, 
the veteran reported frequent left hand pain.  Moreover, the 
pain was exacerbated with movement of the fingers of the left 
hand, such as with grasping objects.

On examination, both the upper extremities revealed more skin 
elasticity and generalized atrophy of the muscles than would 
be expected in a man of 61 years of age.  There was a well-
healed surgical scar overlying the second and third 
metacarpophalangeal joints of the left hand.  The scar 
overlying the second metacarpophalangeal joint was 1.5 cm in 
length, curved, and smooth.  The scar overlying the third 
metacarpophalangeal joint was 1 cm in length, straight, and 
smooth.  There was mild tenderness to palpation over the 
second metacarpophalangeal joint scar.  There was a 6.5 cm 
linear scar overlying the dorsum of the left hand.  This scar 
was nontender, and hypoesthesia of the scar was noted.  There 
was no cellulitis, synovitis, deformities, fistulas, or ulcer 
formation present.  The scars did not in any way limit 
movement of any part of the left hand.  There was no evidence 
of scar adhesion formation.

Range of motion studies revealed decreased flexion at the 
proximal and distal interphalangeal joints.  There was also 
marked decreased flexion at the metacarpophalangeal joints.  
However, the thumb had full range of motion.  Muscle strength 
in flexion, abduction, extension, and adduction of the left 
thumb was normal.  The veteran was unable to oppose the tip 
of his thumb and any of his other three fingers, but he was 
able to bring some aspect of this thumb in physical contact 
with the middle, ring and little fingers (contact tended to 
occur between the proximal interphalangeal and distal 
interphalangeal joints).  Additionally, the veteran was able 
to maintain opposition of the thumb and index finger against 
force.  With regard to the extent of finger flexion in 
relation to the palm, the veteran was able to oppose the tips 
of his four fingers to the base of his palm, approximately 4 
to 5 cm from the wrist crease.  Yet, he was unable to form a 
fist.  There was also decreased dexterity in grasping 
objects.  X-rays showed healed fractures of the second, third 
and fourth metacarpals, but otherwise a normal left hand.  
The diagnoses were post-operative fractures of the 
aforementioned metacarpals; local excess bone formation 
overlying the third metacarpal; residual reduction in left 
hand strength; and residual sensory deficit.  

A neurologic assessment of the left hand and left upper 
extremity revealed proximal muscle strength (including 
biceps, brachioradialis, triceps, deltoid) was normal.  Left 
hand grip was decreased as compared to right hand grip.  "In 
fact, in terms of grip strength, it would be safe to say that 
barring decreased effort by the veteran, that the left hand 
grip was approximately 50% reduced as compared to the right 
hand grip."  Sensation to pinprick was decreased along the 
dorsum of the left hand, as well as on the palmar surface of 
the left hand.  No decrease to pinprick sensation was noted 
over either the dorsal or palmar surface of the fingers.  A 
bony prominence overlying the third metacarpal bone on the 
dorsum of the left hand was noted.  Mild atrophy of the 
hypothenar eminence was also noted.

Lastly, at a November 1996 peripheral nerves examination, the 
veteran once again reported the history of his left hand 
injury in 1957, as well as a history of a second injury in 
1982.  Specifically, in 1982 he injured the proximal 
phalanges of the left middle and ring fingers.  The veteran 
complained of difficulty using his left hand, including an 
inability to make a fist, pain on the dorsum of the left 
hand, and no feeling on the dorsum and palm of the left hand.  
On examination, strength in the left upper extremity biceps, 
brachioradialis, triceps and deltoids was 4/5.  The veteran 
also had atrophy of the left palm muscles.  Although, he 
could grip with his left hand, his grip showed marked 
weakness.  Finger flexors were weak-at both proximal and 
distal interphalangeal joints.  Extensors of fingers at 
metacarpophalangeal joints and interphalangeal joints were 
also weak.  Thumb movement showed mild weakness of flexion 
and extension.  He had marked weakness of abduction and 
adduction of the left thumb.  Sensory examination showed 
mildly impaired vibration at medial malleoli bilaterally.  
Vibration was also mildly impaired in fingers of the left 
hand, yet position was intact.  There was absent pinprick in 
the left thenar eminence, as well as decreased pinprick in 
the left index, middle, and ring fingers.  He also had 
diminished pinprick on the dorsum of the left hand.  There 
was also swelling of the dorsum of the left hand.  The 
diagnosis was left hand motor and sensory findings as above, 
indicative of involvement of ulnar and median nerves, likely 
secondary to left hand injury.

II.  Analysis

Increased Rating Claim

The veteran and his representative assert that the veteran's 
service-connected left hand disability is manifested by 
increased adverse symptomatology, including an inability to 
make a fist, and muscle atrophy.  Additionally, it is 
alleged, in substance, that the veteran is entitled to a 
separate compensable rating for a painful and tender post-
operative scar.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  However, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in a disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Moreover, when the record reflects that the veteran has 
multiple problems because of service-connected disability, 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same disease or injury, 
permitting separate disability ratings.  Esteban v. Brown, 
6 Vet.App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

Historically, the veteran's has been service connected for 
post-operative fractures of the second, third, and fourth 
metacarpals of the left hand and evaluated under Diagnostic 
Code 8515 (paralysis of the median nerve).  See RO decisions 
entered in November 1982, November 1994, as well as hearing 
officer decision entered in June 1992.  Thereafter, in 
February 1997 the RO awarded an increased (10 percent) rating 
for the veteran's left hand disability.

The Board will first look to see if the veteran is entitled 
to an increased rating under the Diagnostic Code related to 
paralysis of the median nerve.  Under Diagnostic Code § 8515 
complete paralysis of the median nerve will be rated at 70 
percent disabling if it is the major hand and 60 percent 
disabling if it is the minor hand.  Additionally, incomplete 
paralysis will be rated at 10 percent disabling for either 
the major or minor hand, if mild; it will be rated at 30 
percent disabling for moderate impairment if it is the major 
hand and 20 percent disabling if it is the minor hand; it 
will be rated at 50 percent disabling for severe impairment 
if it is the major hand and 40 percent disabling if it is the 
minor hand.  The manifestations examined when making this 
determination are: whether or not the hand is inclined to the 
ulnar side; whether the index and middle fingers are more 
extended than normal; whether there is considerable atrophy 
of the muscles of the thenar eminence; whether the thumb is 
in the plane of the hand (ape hand); whether there is 
incomplete and defective pronation; whether there is the 
absence of flexion of the index finger or feeble flexion of 
the middle finger; whether the veteran is unable to make a 
fist and his index and middle fingers remain extended; 
whether the veteran is unable to flex the distal phalanx of 
the thumb; whether there is defective opposition and 
abduction of the thumb, at right angles to palm; whether 
flexion of the wrist is weakened; and/or whether there is 
pain with trophic disturbances.  38 C.F.R. § 4.124a (1998).

In this regard, the Board observes that, at the veteran's 
more recent VA examinations, his left hand disability was 
manifested by a number of adverse symptoms.  Specifically, at 
the November 1996 VA hand, thumb, and fingers examination, 
the examiner reported both excessive skin elasticity and 
generalized atrophy of the muscles of both upper extremities.  
Additionally, on neurologic examination, the examiner noted 
that the left hand grip strength was approximately ". . . 
50% reduced as compared to the right hand grip."  There was 
also decreased dexterity in grasping objects.  Additionally, 
sensation to pinprick was decreased along the dorsum of the 
left hand, as well as on the palmar surface of the left hand.  
Moreover, the examiner noted mild atrophy of the hypothenar 
eminence.  Thereafter, it was reported that the veteran was 
unable to form a fist because ". . . of his inability to 
flex his DIP joints during full metacarpophalangeal joint and 
proximal interphalangeal joint flexion."  The November 1996 
peripheral nerves examiner also reported that the veteran had 
atrophy of the left palm muscles, marked weakness of left 
hand grip, weak finger flexors (both at proximal and distal 
interphalangeal joints), and weak extensors of fingers (both 
at metacarpophalangeal joints and interphalangeal joints).  
Sensory examination also showed mildly impaired vibration at 
medial malleoli bilaterally, vibration mildly impaired in 
fingers of left hand, absent pinprick in the left thenar 
eminence, and reduced pinprick in the left index finger, left 
middle finger, left ring finger, and on the dorsum of the 
left hand.  Additionally, swelling was seen in the dorsum of 
left hand.  Moreover, the record on appeal shows that the 
veteran's left hand is his minor hand.  

Furthermore, as to the veteran sustaining a second left hand 
injury following service in 1982, the Board notes that the 
most recent VA examiner also opined that "the majority of 
the left hand disabilities are likely attributable to the 
prior injury of 1957."  Therefore, the Board concludes that, 
with resolution of doubt in the veteran's favor, objective 
medical evidence described above shows that his service-
connected disability is manifested by symptoms that more 
nearly approximate the criteria required for "moderate" 
incomplete paralysis of the median nerve of the minor hand.  
Therefore, the veteran's service-connected left hand 
disability warrants the assignment of an increased disability 
rating of 20 percent.  Diagnostic Code 8515.  However, given 
the veteran's ability to function, albeit with some 
difficulty, the Board finds that a rating greater than 20 
percent is not warranted.  This is especially so because he 
still has relatively good motion of his fingers and thumb.

Next, the Board looks to see if the veteran would be entitled 
to a rating greater that 20 percent under Diagnostic Codes 
5218, 5222, 5225, or 5226.  Under Diagnostic Code 5218, 
unfavorable ankylosis of the index, middle and ring fingers 
of the minor hand warrants a 30 percent evaluation.  
Ankylosis is considered to be unfavorable when the ankylosis 
or limited motion prevents flexion of the tips of the fingers 
to within 2 inches (5.1 cm.) of the median transverse fold of 
the palm.  Under Diagnostic Code 5222 a 20 percent rating is 
assigned when there is favorable ankylosis of the index, 
middle, and ring fingers of the minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Codes §§ 5220-5223, Note (a) (1998).  
Under Diagnostic Code 5225 ankylosis of the index finger 
warrants a 10 percent rating for either unfavorable or 
favorable ankylosis of either the minor or major hand.  
Moreover, under Diagnostic Code 5226 ankylosis of the middle 
finger warrants a 10 percent rating for either unfavorable or 
favorable ankylosis of either the minor or major hand.

However, the Board notes that the veteran's claims file does 
not contain a diagnosis of ankylosis (either unfavorable or 
favorable) of either the second, third, and fourth 
metacarpals of the left hand.  Specifically, at the veteran's 
November 1996 VA examination it was reported that he could 
oppose the tips of his four fingers to the base of this palm, 
approximately 4-5 cm from the wrist crease.  Consequently, in 
the absence of ankylosis, the Board may not rate his service-
connected left hand disability as ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Given the movement in the 
veteran's fingers, an increased schedular rating is not 
warranted for the veteran's service-connected left hand 
disability under Diagnostic Code 5218, Diagnostic Code 5222, 
Diagnostic Code 5225, or Diagnostic Code 5226.

Next, the Board looks to see if the veteran would be entitled 
to an increased rating under Diagnostic Code 5309.  
Initially, the Board notes that both before and after the 
amendments (amendments to these criteria became effective on 
July 3, 1997, during the pendency of the veteran's appeal; 
see Schedule for Rating Disabilities; Muscle Injuries, 62 
Fed. Reg. 30,235-30,240 (1997)), disabilities of the hand 
were rated based on limitation of motion, minimum 10 percent.  
However, the Board does not find from a review of the record 
on appeal that the veteran's service-connected left hand 
disability included any injury to the muscles , or at least 
none that is not contemplated by the disabling manifestations 
under Diagnostic Code 8515.  Therefore, an increased rating 
is also not warranted under Diagnostic Code 5309. 

Lastly, given the characterization of the veteran's service-
connected disability (post-operative fractures of the second, 
third, and fourth metacarpals of the left hand), the Board 
must determine whether the veteran is entitled to a rating 
separate from the 20 percent which was granted under 
Diagnostic Code 8515 for any post-operative scarring.  
Esteban v. Brown, 6 Vet.App. 259 (1994).

Under Diagnostic Code 7803, scars that are superficial, 
poorly nourished, and with repeated ulcerations will be rated 
as 10 percent disabling.  Under Diagnostic Code 7804, scars 
that are superficial, tender and painful on objective 
demonstration will be rated as 10 percent disabling.  Under 
Diagnostic Code 7805, all other scars will be rated based on 
limitation of motion for the affected part.  38 C.F.R. 
§ 4.118 (1998).

The Board finds that a separate 10 percent schedular rating 
is warranted based on a painful and tender scar.  As noted 
above, the RO had historically conceded that the post-
operative scars were a manifestation of the veteran's 
service-connected disability.  Moreover, the Board notes that 
the record on appeal shows that the veteran complained of 
mild tenderness of the surgical scars present over the 2nd 
and 3rd metacarpophalangeal joints.  Additionally, objective 
medical evidence revealed a scar overlying the second 
metacarpophalangeal joint that was 1.5 cm in length, and 
which exhibited tenderness to palpation.  See November 1996 
VA examination.  Therefore, the Board concludes that, with 
resolution of doubt in the veteran's favor, objective medical 
evidence shows that his service-connected disability includes 
a superficial post-operative scar that is tender and painful 
on objective demonstration and thus warrants the assignment 
of a separate disability rating of 10 percent.  Diagnostic 
Code 7804.  (This rating is separate from the 20 percent 
assigned under Diagnostic Code 8515.)  It should also be 
noted that none of the other scars satisfies any of the 
aforementioned criteria, including limitation of function of 
the hand that is not already accounted for by the 20 percent 
rating.  

CUE Claim

Next, turning to the issue of CUE, the law provides that a 
prior final rating action will be revised only on the basis 
of CUE.  38 C.F.R. § 3.105(a) (1998).  Such error exists only 
where it appears "undebatably" that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet.App. 310, 313 (1992).  A determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior unappealed rating decision.  Russell v. 
Principi, 3 Vet.App at 314.  Additionally, CUE is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet.App. 40, 43 (1993).  Additionally, the veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  If the 
error alleged is not the type of error that, if true, would 
be CUE on its face, if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it, 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet.App. 92 (1995).

In the present case, the veteran contends that the RO, in its 
November 1982 decision, committed CUE when it assigned a 
noncompensable disability rating for his service-connected 
left hand disability under Diagnostic Codes 8515 (paralysis 
of the median nerve).  38 C.F.R. §§ 4.71a, 4.124a (1982).  
Specifically, (as the Board noted in its May 1995 remand) the 
veteran's representative alleged that the RO, in the November 
1982 decision, failed to adequately evaluate all disability 
and symptoms related to the left hand injuries.  See March 
1995 informal hearing presentation.  It is also maintained 
that the RO failed in its duty to assist the veteran with his 
claim.

In November 1982, post-operative fractures of the second, 
third, and fourth metacarpals of the left hand could be rated 
in accordance with the criteria set forth in 38 C.F.R. 
§§ 4.71a (Diagnostic Codes 5218, 5222, 5225, 5226), 4.73 
(Diagnostic Code 5309), 4.118 (Diagnostic Codes 7803, 7804, 
7805), or 4.124 (Diagnostic Code 8515) (1982).

Specifically, unfavorable ankylosis of three digits of one 
hand (index, middle, and ring) was rated in accordance with 
the criteria set forth in Diagnostic Code 5218.  A rating of 
30 percent was warranted for the minor hand and 40 percent 
for the major hand.  Favorable ankylosis of three digits of 
one hand (index, middle, and ring) was rated in accordance 
with the criteria set forth in Diagnostic Code 5222.  A 
rating of 20 percent was warranted for the minor hand and 30 
percent for the major hand.  Ankylosis of the index finger 
was rated in accordance with the criteria set forth in 
Diagnostic Code 5225.  A rating of 10 percent was warranted 
for either unfavorable or favorable ankylosis of either the 
minor or major hand.  Ankylosis of the middle finger was 
rated in accordance with the criteria set forth in Diagnostic 
Code 5226.  A rating of 10 percent was warranted for either 
unfavorable or favorable ankylosis of either the minor or 
major hand.  Additionally, a note provided that extremely 
unfavorable ankylosis would be rated as amputation under 
Diagnostic Codes 5152 to 5156.

Impairment of the muscles of the hand were included as part 
of Muscle Group IX and were rated in accordance with the 
criteria set forth in 38 C.F.R. § 4.73, Diagnostic Code 5309 
(1982).  They were rated based on limitation of motion with a 
minimum 10 percent. 

Non-disfiguring, painful scars (other than burn scars) were 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1982).  
Under Diagnostic Codes 7803 and 7804, a 10 percent rating was 
warranted where the veteran had a superficial scar that was 
either poorly nourished with repeated ulceration, or tender 
and painful upon objective demonstration.  Under Diagnostic 
Code 7805 a scar was rated based on the limitation of 
function of the part effected.

Paralysis of the median nerve was rated in accordance with 
the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (1982).  Incomplete paralysis of the minor hand that was 
mild, moderate, or severe warranted ratings of 10, 20, and 40 
percent, respectively; complete paralysis of the minor hand 
warranted a rating of 60 percent.

Initially, the Board notes that the evidence contained in the 
record on appeal at the time of the November 1982 decision 
consisted solely of the veteran's service medical records and 
two October 1982 VA examination reports (general and 
neurological). 

As reported above, review of the veteran's service medical 
records reveals that he injured his left hand in November 
1957.  The diagnoses at that time were fractured second, 
third, and fourth metacarpals of the left hand.  Open 
reduction and internal fixation of the fingers were required.  
See service medical records dated in November 1957, December 
1957, January 1958, and February 1958, as well as May 1960 
separation examination.  Additionally, when examined in 
October 1982, the VA examiners found that the veteran had 
full range of motion of the fingers of his left hand; had a 
scar over the dorsum of the left hand; opined that the second 
and fourth metacarpals of his left hand appeared normal; and 
reported that the third metacarpal showed bone growth over 
the lateral aspect of the dorsum.  No other abnormalities 
were noted despite the veteran's claim of decreased strength.

Based on a review the evidence of record, the Board finds 
that VA did not commit CUE with respect to the application of 
38 C.F.R. §§  4.71a, 4.124a, Diagnostic Code 8515 (1982) in 
its November 1982 decision.  The foregoing provisions relate 
to both the evaluation of finger injuries as well as 
evaluation of median nerve paralysis.  Therefore, when the RO 
granted service connection for post-operative fractures of 
the second, third, and fourth metacarpals of the left hand, 
which was an unlisted condition, it was permissible to rate 
it under the foregoing Diagnostic Codes.  The foregoing 
Diagnostic Codes were permissible because they took into 
account the veteran's service medical records which reported 
fractures of the metacarpals and median nerve involvement as 
a residual of his injury.  They also took into account the 
October 1982 VA examiners reports of both nerve involvement 
and minimal hypesthesia over the dorsum of the left hand 
related to the surgical scar.  Therefore, they were closely 
related to the nature of the injury, the functions affected, 
the anatomical location of the injury, and provided 
compensation for the alleged symptomatology.  See 38 C.F.R. § 
4.20 (1982).  

VA was also justified in assigning the veteran a 
noncompensable rating under both Diagnostic Code 5222 and 
Diagnostic Code 8515 to reflect its judgment that the veteran 
was not disabled to a compensable degree because of his 
injury residuals.  This rating reflected the fact that the 
only medical evidence in the record showed that motion of the 
fingers of the left hand was within normal limits (he could 
approximate his thumb to all fingers and make a fist), that 
neither the second, third, or fourth metacarpals of the left 
hand were ankylosed, and that the October 1982 VA 
neurological examiner also reported that no neurologic 
disease was found.  Therefore, the Board finds VA's 
assessment of the veteran's disability was a tenable one and 
cannot be said to constitute CUE.

The Board also finds that VA did not commit CUE with respect 
to the application of 38 C.F.R. § 4.71a, Diagnostic Codes 
5218, 5225, and 5226 (1982) in its November 1982 decision.  
Because there was no evidence that the veteran's fingers were 
ankylosed or immobile, at the time of VA's November 1982 
decision, VA's failure to rate his disability under 
Diagnostic Codes 5218, 5225, or 5226 was reasonable and 
cannot be said to constitute undebatable error.

The Board also finds that VA did not commit CUE with respect 
to the application of 38 C.F.R. § 4.73, Diagnostic Code 5309 
(1982).  It is possible that the veteran's service-connected 
left hand disability could include loss in function of the 
muscles in Muscle Group IX.  However, because there was no 
evidence that the veteran had diminished range of motion in 
the fingers of his left hand, or loss of strength not 
contemplated by the criteria in Diagnostic Code 8515, VA's 
failure to rate his disability under Diagnostic Code 5309 was 
reasonable and cannot be said to constitute CUE.  Moreover, 
muscle damage was not specifically shown.

The Board further finds that VA did not commit CUE with 
respect to the application of 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1982).  As stated above, the 
veteran's post-operative scarring was reported to cause 
minimal hypesthesia over the dorsum of the left hand.  
However, no evidence was present showing it to be poorly 
nourished with repeated ulceration, tender and painful, or 
limiting function.  Therefore, VA's failure to rate his 
disability under Diagnostic Codes 7803, 7804, or 7805 was 
reasonable and cannot be said to undebatable error.

In short, the Board concludes that the November 1982 rating 
decision constituted a reasonable exercise of rating judgment 
under the law as it then stood.  That judgment will not be 
disturbed now by finding CUE where none exists.  As for the 
contention that VA failed in its duty to assist, the Board 
notes that such a failure does not amount to CUE.  Caffrey v. 
Brown, 6 Vet.App. 377 (1994).  



ORDER

An increased (20 percent) rating for post-operative residuals 
of fractures of the second, third, and fourth metacarpals of 
the left hand (except for a scar on the second 
metacarpophalangeal joint) is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

A separate 10 percent rating for a scar on the second 
metacarpophalangeal joint is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A compensable disability evaluation for post-operative 
residuals of fractures of the second, third, and fourth 
metacarpals of the left hand based on CUE in a November 1982 
rating decision is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

